Citation Nr: 1243922	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel













INTRODUCTION

The Veteran had active military service from June 1979 to June 1982.  He also claimed a subsequent three year period of service in the Reserves; this service, as discussed below, has not been verified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO at that time found that new and material evidence sufficient to reopen a prior finally denied claim (November 1982) had not been submitted.  

The Board, in July 2011, in finding that new and material evidence had been submitted subsequent to the RO's November 1982 rating decision which denied service connection for bilateral hearing loss, reopened the claim.  The Board at that time remanded the claim so that additional development of the evidence could take place.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to verify certain dates of active service (including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)) and to obtain service personnel and medical records.  As noted in more detail below, this effort proved, after an exhaustive search, to be unsuccessful.  The remand also ordered that a VA medical opinion be obtained.  This was successfully done.  Therefore, the Board determines that compliance, to the extent possible, has now occurred with the Board's July 2011 remand orders, and that the Board may now proceed with adjudication of the claim.






FINDING OF FACT

There is no nexus between the current diagnosis of a bilateral hearing loss disability and service, and no compensable manifestations of sensorineural hearing loss within one year following discharge from service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service and a sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As for the claim seeking service connection for bilateral hearing loss, which is here being denied, in an August 2007 letter the RO notified the Veteran of the information and evidence to substantiate his service connection claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  While the letter also concentrated on the new and material evidence aspect of the claim, as noted, the Board found in July 2011 that the claim was reopened.  The letter advised the Veteran to submit or identify any additional information that he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also included the following enclosures:  "How You Can Help and How VA Can Help You," and "What the Evidence Must Show - Service connected comp."  In addition, the letter also contained timely Dingess notice.  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.







The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  The service treatment records and all available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The Board also, as noted in the INTRODUCTION section above, sought to, pursuant to its July 2011 remand, obtain service personnel and medical treatment records.  This developmental action was in response to history provided by the Veteran in the course of a September 2007 VA orthopedic examination, where he reported that he had served in the Navy Reserves for three years following his active duty discharge.  To this, his DD Form 214 shows that he was transferred to the Navel Reserve Personnel Center upon active duty discharge in 1982.  In response to the Board's July 2011 remand instructions, and in an effort to obtain these cited military records, VA contacted the National Personnel Records Center, the Defense Finance and Accounting Service, the Naval Reserve Personnel Center, the Navy Personnel Command, and the US Army Human Resources Command.  These efforts all proved unsuccessful.  The Board finds that VA, for its part, has conducted an exhaustive search in good faith to obtain all possible government records relating to the sought after military records.  

The Board also sought to obtain, pursuant to its July 2011 remand, the audiometry display associated with a VA audio examination which was conducted in September 2007.  This effort also proved unsuccessful.  Notwithstanding the largely unsuccessful efforts of VA, the Veteran's active duty medical records are on file (encompassing his service from June 1979 to June 1982), and these records include, as discussed below, no medical evidence of hearing loss (as defined by VA in 38 C.F.R. § 3.385) of either ear.


The Board further observes that the Veteran was afforded a VA examination in December 2009.  While the Board thereafter determined (in July 2011) that this examination was somewhat inadequate (in that it did not include an opinion concerning whether documented right ear preexisting hearing loss had been aggravated by military service), the Board here finds that the medical opinion solicited by the Board as part of development requested in its July 2011 remand was adequate.  The supplied medical opinion ("DBQ") - included in reports dated in April and August 2012 -- was predicated on a review of the claims file and all pertinent evidence of record.  The supplied medical opinion report also is shown to have provided adequate medical information/opinions needed to adjudicate the affected claim.  Also, the opinions included detailed consideration and discussion of the Veteran's service treatment records, as well as post service audiometric findings.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Contentions

The Veteran contends that he suffers from bilateral hearing loss as a result of his active military service.  He asserts that his hearing loss is the result of exposure to loud noise from aircraft engines and helicopters, as well as ship noise, for a period of two and a half years while serving in the Navy.  See VA audio examination report, dated in December 2009.  He added that he wore hearing protection during this time.  Further, the Veteran denied being exposed to any type of excessive noise occupationally or recreationally.  Id.  The December 2009 VA audio examination report reflects that the Veteran had bilateral sensorineural hearing loss which met VA's definition of a hearing loss disability.



Laws and Regulations

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The Court has held that the threshold for normal hearing is from 0 to 20 decibels (dB), and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992). 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be service-connected on such a basis.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran asserts that his current bilateral hearing loss is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.







To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Factual Background

Available service treatment records include a Report of Medical Examination, dated in March 1979.  This examination, conducted in association with the Veteran's enlistment into the Navy, shows that some degree of right ear hearing loss (30 dB at 2000 Hz) was demonstrated.  A March 1981 treatment record shows complaints of left ear ache, with draining fluid.  Later in March 1981 the Veteran again complained of a left ear problem, at which time the ear canal was still inflamed.  Otitis externa was diagnosed.  The May 1982 Report of Medical Examination, associated with the Veteran's service discharge, also shows the presence of some degree of right ear hearing loss.  In fact, the same audiometric finding is documented at the Veteran's service enlistment (30 dB at 2000 Hz).  Thus, the service treatment records reflect abnormal right ear hearing (i.e., 30 dB at 2000 Hz; Hensley).  No other available service treatment records show either complaints of, findings relating to, or a diagnosis of hearing loss.  The Veteran also denied having ever had hearing loss in the course of his military discharge examination.  

Post service medical records, pertinent to the instant claim, include the report of a VA audio examination dated in August 1982.  While higher threshold levels were indicated bilaterally, indicative of some degree of hearing loss (see Hensley), hearing loss, as defined by VA as part of 38 C.F.R. § 3.385, was not shown.  

A September 2007 VA audiology consult report shows that audiometry examination showed mild to severe high frequency sensorineural hearing loss.  It was recommended at that time the Veteran be fit for hearing aids.  

The report of a December 2009 VA audio examination shows that audiometry testing accomplished at that time showed bilateral hearing loss, as defined by VA.  See 38 C.F.R. § 3.385.  The examiner, in reviewing the Veteran's service treatment records, observed that he had essentially normal hearing at the time of his 1979 service entry, except for mild "loss" in his right ear.  As noted above, abnormal right ear hearing acuity was demonstrated in the course of the Veteran's service entry (and separation) examinations.  The examiner observed that the degree of abnormal in-service hearing loss remained unchanged throughout the Veteran's military service.  Mild to moderate bilateral sensorineural hearing loss was diagnosed.  The examiner opined that the Veteran's hearing loss was not caused by in-service noise exposure since there was no evidence of hearing loss or change in hearing during the duration of his active military service.  

As noted, a medical opinion was requested to be obtained as part of the Board's July 2011 remand development.  Review of an April 2012 "DBQ" (Disability Benefits Questionnaire) report shows that the reviewing audiologist had an opportunity to review the Veteran's claims folder.  The audiologist, apparently by accident (as the opinion directly conflicted with the supplied rationale), checked the box which included the following language:  "The claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this elected opinion statement, the audiologist commented that evidence contradicting a finding of in-service injury was the fact that the Veteran's March 1979 and May 1982 service and discharge examinations showed virtually no hearing loss change.  It was observed that the Veteran did demonstrate mild hearing loss at 2000 Hz on both examinations.  The reviewer also commented that he reviewed other evidence, including the report of a 2009 VA examination.  He added that the progression of the Veteran's hearing loss may be due to genetic disposition or civilian noise exposure.  No data was present, added the reviewing audiologist, to indicate this was related to the Veteran's service.  The reviewer also checked the box for the following opinion:  "The claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  In support of this statement, the audiologist noted that there had been no change in the Veteran's hearing acuity during his military service.  

In August 2012, as part of a "DBQ" examination form, the audiologist who supplied the April 2012 report clarified his earlier conflicting opinion.  He checked the box which included the following opinion:  "The claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He supplied the same rationale as was found in the April 2012 report.  The examiner added that the "error in item #4 has been corrected.  There is no basis for this claim as presented."  

Analysis

In addition to the negative medical opinions supplied by the VA audiologists in December 2009 and August 2012, the Board also recognizes that in-service audiogram findings showed some degree (30 dB) of abnormal right ear hearing at the 2000 Hertz level as defined by Hensley.  However, the Board cannot conclude a "chronic" right ear hearing loss disability was incurred during service.  That the Veteran was exposed to acoustic trauma and showed some degree of right ear abnormal hearing loss in service alone is not enough; there must be chronic disability resulting from that injury.  As discussed in the medical opinions, comparison of the entrance and separation examinations shows no chronic hearing loss disability was sustained.  

As for statutory presumptions, as above reported, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be service-connected on such a basis.  However, the first showing of post-service bilateral sensorineural hearing loss disability as defined by VA regulation was not until 2007, 25 years after the Veteran's discharge from service. 

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  In fact, the Veteran was first treated post service for problems relating to hearing loss in 2007, at which time he was found to need hearing aids.  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan, Washington, 19 Vet. App. at 368-69.  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Although the Veteran asserts that his current bilateral hearing loss is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu.  He is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  Layno.  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker, Cartwright.  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.  In this regard, the Board notes that the record is devoid of objective evidence of any bilateral hearing loss (as defined by VA in 38 C.F.R. § 3.385) until decades after service.  As such, the Board finds that any assertions by the Veteran as to possible etiology of his bilateral hearing loss to be less than credible.

In this case, the Veteran clearly has a current bilateral hearing loss disability, as defined in 38 C.F.R. § 3.385.  See VA audio examination report dated in December 2009.  

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  As above noted, the VA audiologists in both December 2009 and August 2012 both essentially opined that it was "less likely than not" that the Veteran had bilateral hearing loss which was caused by his military service, including exposure to noise therein.  Also, as reported, the Veteran, while having "abnormal" right ear hearing in service, did not have a right ear hearing loss "disability" during that time.  The Board notes that the Veteran has submitted no opinion to the contrary. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, as mentioned, the medical evidence does not show treatment or diagnosis of these problems until a significant number of years (about 25) after service. 

Thus, the record is absent evidence of the in-service incurrence of a chronic hearing loss disability for VA compensation purposes, per 38 C.F.R. § 3.385, evidence of sensorineural bilateral hearing loss within a year following service, evidence of continuity of symptomatology, and/or medical evidence of a nexus between service and current bilateral ear hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


